Title: To James Madison from George W. Erving, 12 January 1809
From: Erving, George W.
To: Madison, James



Private
Dear Sir
Cadiz Jany. 12t. 1809

My last unofficial letter was of Septr. 13; If perchance I have obtained any credit with you for judgement, When you compare what I have said in that & former letters, public as well as private with the subsequent Events which I am now oblidged to record, I am in danger of losing it, but these events no foresight coud have calculated upon; they have been very principally owing to causes which were not supposed to Exist; in fine, to a combination of circumstances which appeared impossible.  I might Err also in attempting to develope them, and Even a correct detail of them woud have too much the air of a laboured vindication of myself, to be otherwise than fatiguing to you: I will only say, that the ample means of this country, & the finest national Spirit (it matters not how founded or Excited) which can possibly Exist in any, have not been duly profited by: The constitution of government is perhaps the best which circumstances have admitted of, but from its nature has been too much subjected to intrigues & counter-actions; Egoism, which shoud have been smothered in the general Enthusiasm, has been left to act; that political depravity at once the product & the aliment of the antient despotism, which furnished objects for ambition apart from publick merits, & founded glory on other than patriotick Services, has not been extinguished; and now, the force of these evils is augmented, & the means of restraining them are diminished, by the very disasters which they have hitherto produced: thus there is danger that all just and discriminating confidence will be destroyed; the highest degree of merit wherever it fails of success will receive the brand of treason, & the most dangerous ambition covered by casual advantages will assume the post of patriotism: from such a state of things (if such a state Shall be produced) what can be expected, but consternation, disorder, and disorganization: great as is the power, & are the efforts of the Emperor, I am still of opinion that without the aid of these moral causes he must fail in his enterprize, and that it is not to the inadequacy of the physical Means of resisting him that he owes the rapid advances which he has hitherto made; these means are not Exhausted, they are augmented by the assistance of England, it is only necessary that they shoud be judiciously Employed & directed, and above all that the Spirit of discord & disorder shoud not be permitted to operate in favor of the assailant: At the time I am writing the aspect of affairs is improved in this view; I cease to conjecture as to the future.
There is reason to beleive that Barcelona has been releived by a considerable french force.  The attack on Saragosa has certainly been renewed with about 25.000 men, & tho’ it still holds out, considerable apprehensions are entertained for it.
With respect to the vessels detained at Algesiras, which is the only point in our affairs here of present importance, you will observe by the copies of my notes that I have been making incessant applications, they have been hitherto unavailing, nor can I Expect in the present state of the country to engage the attention of the government on such a subject, so promptly & efficaciously as is to be desired: a considerable portion of the cargoes of these vessels has been a long time since taken by the government, & remains unpaid for.
I learn that Mr. Meade an American Mercht. of this place has attempted by writing to his friends, & publishing in the newspapers, to make it appear in the United States, that the order formerly issued by the Junta of Seville for the release of our vessels was obtained by his exertions and those of Mr. Kirkpatrick of Malaga; and was revoked, when it was found that Mr. Young was the bearer of dispatches from the emperor of france to his minister at Washington; this, and similar misrepresentations which I have seen in the English Newspapers taken from the American, tending to Shew the "hostility" of our government to the "Spanish cause" at a time of such extreme susceptibility here, are calculated to create much ill-humor; and they have had their effect, we are not viewed without considerable jealousy & suspicion: it is not to be supposed that the English influence has been employed to diminish such sentiments.  With respect to the order above referred to, I presume that my former dispatches render any explanation on my part unnecessary; it is however but justice to the Junta of Seville to assure you, that the measure was founded on their own good sense & good dispositions only, and that they were not guilty of revoking it upon the weak grounds supposed; nor was it in fact revoked in any way, as is proved by its having been Executed in other places tho not at Algesiras; it failed there, because the Junta obliged to temporize with the captors did not give it in a sufficiently positive form; it was made to depend on the intendants or commandants of Marine, & he at Algesiras was interested not to, & woud not comply: Mr. Young was carried to Seville May 30th, on the 4th. June my dispatches were Returned to him, on the 13 June he left Seville, and on the 16th. or 17th. the order in question was issued; thus Mr. Youngs affair was fully before the Junta, & had it been of a nature to induce them to revoke such an order, it woud probably have prevented their issuing it: Mr. Meade & others concerned in the Vessels may have solicited their release, but his principal business was as I am told a private concern, (the obtaining from government payment for certain Tobacco,) & he left Seville 4 days before the order for the release was given: As to Mr. Kirkpatrick he was not at Seville: Upon this subject I will only further mention that certain persons of Gibraltar are said to have been continually in connection with, & part owners of the privateers fitted out at Algesiras; this being so their influence at such a moment must be supposed to have weighed very much against the release. If I have been correctly informed with Respect to Mr. Meades proceedings here adverted to; if he has presumed to publish any thing whatever respecting our political Relations with Spain, I beg you to consider whether it is proper that he shoud continue to call himself "Navy agent" at this place; and if on this or any other account you shoud cause him to be removed from this Employ, to recommend Mr. Hackley for the appointment.
I have said that the English influence is not Employed to diminish any sentiments unfavorable to the United States which may otherwise be created; what important Effects this may hereafter produce remains yet to be seen, & will depend very much on the course of Events; but I have constantly observed during my long residence in Europe that the Same influence and the Exertions of Americans hostile to our republican Establishments, are always; & every where in unison, & am convinced that at home they have so operated as to prevent the Effect which the Embargo laws woud E’er this otherwise most infallibly have produced: This union will continue to thwart our views & to undermine our happiness till the occasion shall arise for laying a strong hand upon it.  It is a melancholy reflexion that in the only country on Earth whose institutions are of a nature to animate all its citizens with a genuine patriotism, there shoud be found less of it than where that virtue can hardly be expected to Exist.
In my official letter of the 1st. Inst is submitted an arrangemt. which I have proposed between Messrs. Yznardi & Hackley relative to the future management of the consulate here: all things considered some change appeared to be very necessary, & the most essential points being attended to, I presumed that there woud be no objection to Mr. Yznardi’s being permitted to wrap his Consular robes decently around him: but yet there is the appearance of (a consular) simony in the transaction, which tho the general form & object of it be approved, may make a regular confirmation of it by the government a consideration of some delicacy, & I am already aware that on that ground it will be attempted to discredit Mr. Hackleys conduct, which in fact has been perfectly delicate.
The business having been concluded, & previous to Mr. Yznardis return to Rota where he now is, he informed me that some time since he wrote to the President proposing that Mr. Hackley shoud be appointed Consul at Cadiz & he himself at St. Lucar; had I known this earlier I shoud have proposed the arrangement on that basis, which on Every account woud be the most satisfactory; by which the chance of any future misunderstanding between the parties might have been avoided, & no room left for misrepresentation or calumny, or for difficulties to be thrown in Mr. Hackley’s way by others: but on this communication I made no remark to Mr. Yznardi supposing that when this transaction is laid before the President he will chuse rather to comply with Mr. Yznardi’s seperate proposition than to sanction the present agreement; which tho it answers some good purposes, yet leaves room for dispute on questions of personal interest, for interference of authority, not sufficiently securing Mr. Hackley in his independence of Mr. Yznardi, & does not give him the full weight of the consular character here: For the rest, the profits of St. Lucar & its district may be considered as an equivalent for the pecuniary advantages which Mr. Yznardi is to derive from the present agreement.
In the mean time to prevent any question as to Mr. Hackley’s authority to act, Mr. Yznardi has given him a simple commission in the usual form as Vice-consul (note copy of that sent to you) to the end that I may obtain for him an Exequatur of this govnmt.
I will only take the liberty of Recommending that in case the President shoud See fit to accede to the proposition contained in Mr. Yznardi’s letter to him above referred to, that the appointments may be made as Soon as possible.
The supreme Junta yet remains at Seville "provisionally".  When lately a column of french troops had advanced to Truxillo in Estremadura, the government made preparations for Removing itself to Puerto Santa Maria, near to this, & from which place in case of an Emergency they coud have passed with facility hither:  the french force however having retired from Truxillo the plan of the government was suspended: & Now the three principal passes of the Sierra Morena being occupied by large bodies of Spanish troops, Seville is secured from a surprize on that side, to which precautions are added the fortifications of the city which are considerably advanced; The two combatants seem now to Stand like two of Homers heroes, their swords raised in the air & their shields uplifted, the fate of the Empire depending on the success of the first blow; Every one looks with anxiety towards the army of Romana combined with the English, against which it is Evident by the Emperors concentrating his troops that he means to make a desperate attack; if he is beaten there, he must abandon Madrid & fall back again on the northern provinces, the greater part of which can now furnish but a very scanty subsistance for his troops; he has to encounter again the difficulties of the Samosierra, & there is reason to beleive that even Burgos is again occupied by the Spanish; if on the contrary he shoud beat the combined armies, Infantado will not be able to resist him, & he will probably penetrate instantly this province by way of Estremadura; we have been daily Expecting intelligence from those armies for this last fortnight; Apparently Romana is moving with great caution not only the better to Ensure success, but in case he obtains it to cut off the Emperors retreat; to give time for Genl. Questa to organize his Army; & upon the hope that Palafox may be again able to repulse the french in Arragon, to profit of the movements which he will afterwards necessarily make on the banks of the Ebro.  I have seen a late proclamation of the Emperor in which he complains that the Excesses committed by his soldiers have arrived to Such a degree as to jeopardize the Safety of his Army; that the peasants being driven from the country have augmented the ranks of his Enemies, & that he is thus also deprived of the usual means of obtaining information & put to the utmost difficulties to find subsistence; therefore every species of violence on the part of the soldiers shall be punished with instant death.  The Situation of the french army in Castile, (tho’ amounting to nearly 120.000 men) appears upon the whole to be Extremely critical; yet one shoud not be surprized to See the Emperor disembarrass himself by one of those grand coups to which he is so much accustomed.  In the actual state of affairs I have determined (in accord with my Colleagues) to remain here  Mr. Frere the English Minister & Mr. Aldenburgh formerly chargé d’affaires of Sweden, & lately arrived with the commission of Min: Plen:y are both at Seville: if the government shoud be able to Establish itself there, I propose then to go thither; but if on the contrary the ill turn of affairs shoud compel it to move to this place, it appears to me that the President will approve of my quitting the territory; in that case therefore I shall pass over "provisionally," either to Gibraltar, Tangiers, Sicily, or England, according to circumstances, & as the occasion may offer; I think that all the considerations on which I have formed this determination will be obvious to you & that the measure cannot be disapproved of.  In no supposable case will the government for a long time to come move back to Aranjuez or Madrid; but if it shoud, then I propose to continue here till I receive the Presidents permission which I took the liberty of asking in my dispatch No. 47 of August 11th, presuming that it will reach me by the first arrival, & more than ever anxiously desiring to have it: If by chance it shoud not have been yet dispatched, I intreat you to interest Yourself for me that it may be so.
Mr. Cevallos arrived here on the 10th.; his commission to England is that of "Embassador extraordinary"; he retains the title of first Minister of State, the port-folio to be held during his absence by Don Martin Garay a Member of the Supreme Junta.  Mr. Cevallos assures me that the delay with Respect to the vessels at Algesiras has resulted only from the disorganization of his department by the late Events; & that my notes have been left hitherto unanswered only because the Secretary who has the American business in charge is temporarily absent; most of his secretaries were stopped by the french at Madrid.  He himself had a narrow escape, having gone thither on ye. 30 Novr. to bring away his wife; when he woud have fled on the 2d. of Decr. the people prevented him, but he was able to get away privately during the Same night, leaving however his wife behind him; she also escaped on ye. 29th. Decr. in a miserable  drawn by one mule, & accompanied by a cabinet courier riding on an ass: Mr. C. (as well as most of those who were absent from Madrid on the entry of the french) has lost all his moveable property: great numbers of the grandees got away on the 3 & 4th. of Decr. & are now at Seville, the principal of these have been outlawed by the emperor, & their estates confiscated.  Mr. Cevallos has chosen to go in a Spanish 74 gun ship rather than the British frigate which had been prepared for him; this determination creates a delay of some days, in which time thro’ his means I hope to do some thing in favor of our detained Vessels; he has promised me his utmost assistance & to day he dispatches a courier by which he writes to the new secretary of state pressing a conclusion of this business on the plan which he says he before contemplated, viz that the papers respecting these captures shoud be taken out of the hands of the tribunal & given to the fiscal of the council of war with orders to decide without delay upon Each case, & that such decision being approved by the Junta shall be carried into instant Effect.
In conversation with Mr. Cevallos respecting my residence here, amongst other motives to my determination I mentioned the inquietude of the government at Seville, the constant danger of popular commotions to which it was Exposed by the operation of certain intrigues known to Subsist, & the impropriety of the foreign agents Exposing themselves even to witness such scenes if not to suffer in them: He said that in no case coud we have reason for personal apprehension; in no country was the rights of Embassy held more sacred than by the people of this (he seemed to have forgotten Baron Stroganoffs affair).  As to the intrigues referred to, he allowed that they might subsist; but the sort of competition which the Junta of Seville had put itself in with the Supreme junta, was now at an End; that every thing had been harmoniously adjusted; that all felt the necessity of sacrificing, at least in the actual state of affairs, their personal views & interests & of rallying round the government; it is satisfactory to know this, tho certainly but a doubtful dependance
Mr. Cevallos also informed me that General Duke of Infantado tho he took charge of the army on the election of the soldiers, nevertheless submitted the affair to the supreme Junta for its approbation; and that he now acts under a Regular commission from the government.
The french prisoners of Genl. Duponts; & Videls army are yet here.  What are the objections to Sending them home pursuant to the capitulation I cannot learn, but formerly understood that the English government woud not consent to let them pass its territory, the sea, not approving of a capitulation to which its consent was not asked and which was to restore to France so considerable a force, the situation of that force authorizing an expectation that it woud have surrendered at discretion: It woud Seem that after the famous convention of Cintra, there remained but little to be said on these points, nevertheless no measures are taking for transporting the french; but for their better security they are placed on board hulks: A few days before my arrival here all the french inhabitants merchants & others, were arrested & put into the fortresses of the place; the number of these is very considerable, and the greater part have been established here for several, some as many as 50 years, intermarried with Spanish, having families of children, & all their property in Spain; they have been arrested without Exception but with delicacy, & attention on the part of the government; they were told that the measure was not taken from any apprehension Entertained of them, but with a view to Secure them against any outrage on the part of the people!: having thus continued in the castles for more than three weeks, as a further measure of precaution, on the same grounds! they are now moved to prison ships; their Spanish wives & even their children remain, as yet undisturbed, in the city.
General Dupont, & the principal officers of his staff were sent home: the whole amount of french now in the prison ships is Said to be about 20.000, of which 1000 are sick.  There is not any Spanish guard kept on board these vessels but they are duly watched by gun boats.
The Marquis Yrujo arrived here some few weeks since where he seems to be very busily & innocently Employed in building a mill, which when finished I am told that the little millers who are to be ruined by it, propose to burn down, in imitation of those in England who burnt the famous "Albion Mills": this being the Miller-policy it is not probable that it will be fore-gone now when it is so Easy of Execution; they have only to say that it is a "french mill" & the work is done for them; thus I fear that the poor Marquis who (as I heard him tell Mr. Cevallos) has Spent all his fortune in this patriotick Enterprize, may be considerably injured by the Speculation.  He has done me the honor of calling on me & I have returned his visit: we have not had any conversation about American affairs, his reserve on this point I do not however attribute Either to his delicacy or his discretion; but rather to his calculating on Receiving all that he may desire to know from me, to much more advantage, thro the channel of Mr. Yznardi, with whom he is very intimate; tho Mr. Yznardi tells me that Yrujo knowing his "honorable way of thinking" never talks to him on politicks; I have given him the chance, however of receiving thro that channel whatever it is felt that he shoud beleive.
Captn. Law of the Ship Bourdeaux bound to New York who will take charge of this intends to Sail immediately, but as he may yet be detained Some days, I will keep it open that I may add in a postscript whatever may occur more worthy your attention.  In the mean time I remain Dear Sir with perfect respect & Esteem very faithy. your most Obliged & obt. St.

George W Erving


Owing to the long interruption of the communication between Madrid & Holland I have not Received any remittance from, or drawn on Willinks & Vanstaphorst since the 6th. of July last: On the 22d. Septr. I was therefore obliged to draw on your department for 1400 Dolls.; I obtained Money for the bill but on arriving here found that it had not been ld.  The ballance due to me upon my accounts is now about 3000 Ds. independant of the 1400 drawn in September as before mentioned: I have written to Barings for permission to draw on them, but have not as yet received their answer; I may therefore be under the necessity of again drawing on the department of State for a part of the above ballance by this vessel, and in consideration of the circumstances which prevent my receiving monies in the regular course, I hope that you will be so good as to cause my bills to be paid.


G. W. E.


Postscript
20th. Jany.
I have an opportunity of inclosing herewith Some Madrid gazettes published between the 6th. & 11th. of Decr. which a gentleman just arrived from Seville has brought for me concealed in his boots: The gazette of the 6th. contains an interesting representation from the Spanish Ministers of Joseph to the central Junta, and in that of the 11th. are found some decrees of the Emperor, to judge from which one would suppose that the whole country was in his possession.  The first of these declaring Some of the richest grandees traitors includes poor Mr. Cevallos; a circumstance which may have contributed to obtain him his mission, and which doubtless renders it more acceptable to him.
In the Seville gazette of ye. 14th. instant (inclosed) is a very curious intercepted letter of Genl. Morla in his late quality of governor of Cadiz, to General Virnes his particular friend, & elevé, who succeeded him in the govt. during his Morla’s absence: That Virnes, tho’ considered to be a very different character from Morla, may not have an opportunity of pursuing his advice (vid. 28. page) he has been supersed in his command by Brigr. Genl. Jones: not only so, but such is the State of the publick temper that tho’ Virnes is acknowledged by all to be a perfectly honest man, & to be inferior to none in talents & acquirements, in fine has been considered hitherto as one of the most valuable officers in the publick Service, yet he is now entirely lost on account of his former friendship with Morla; the government cannot Employ him, he scarcely feels personally safe even in this part of the country where he was before universally popular, & therefore is permitted by a sort of compassion on the part of the govt. to go away with Mr. Cevallos in quality of attaché to his Embassy.  With Sincere Respect & Esteem Dr. Sir Your most ob: & obt. St.


George W. Erving


In the intercepted letter before referred to Genl. Morla mentions a circumstance of considerable importance, which accords with the confessions found in the English papers; of an intention in that government to have withdrawn its troops from Spain previous to the occurrences of Novr.  This fact is calculated to produce disconfidence here whether it be considered as the result of pannick, or whether it was connected with any hopes entertained at the moment of a peace with France: and it will produce additional & disagreeable Sentiments if the truth be understood to be, what I fear there is too much reason to Suspect: that the slowness of the English movements, their delaying so long to be active, & finally the measure before referred to, were circumstances Subserving commercial & financial calculation!  The junta held firm to its purpose at Aranjuez, but during its subsequent misfortunes & since its Residence at Seville it is supposed to have made the concessions Sought for: in the mean time the English armies were prevented Embarking only, by the personal influence of General Romana with the English generals, who took the responsability of a certain delay upon themselves.  I understand the concessions alluded to, to be principally in the Colonies; It has been said that an Entire treaty is concluded upon all points, this I doubt, but on the contrary beleive that some points of dispute or disagreement subsist, & that Every thing does not go on very harmoniously at Seville.  The English government certainly is not happy in the choice of its foreign Ministers.

